Title: From Thomas Jefferson to John Marshall, 1 March 1805
From: Jefferson, Thomas
To: Marshall, John


                  
                     Mar. 1. 1805.
                  
                  Th: Jefferson presents his respects to the Chief justice of the US. and asks the favor of him to administer to him the oath which the constitution prescribes to the President of the US. before he enters on the execution of his office, on Monday the 4th. instant at twelve aclock in the Senate chamber.
               